TABLE OF CONTENTS

Exhibit 10.5

 

Execution Copy

 

--------------------------------------------------------------------------------

 

U.S. $150,000,000

 

364-DAY CREDIT AGREEMENT

 

Dated as of July 25, 2003

 

Among

 

THE MONY GROUP INC.

as Borrower

 

THE LENDERS NAMED HEREIN

as Lenders

 

CITIGROUP GLOBAL MARKETS INC.

as Arranger and Book Manager

 

FLEET NATIONAL BANK

 

and

 

CREDIT SUISSE FIRST BOSTON

as Co-Syndication Agents

 

STATE STREET BANK

AND TRUST COMPANY

as Documentation Agent

 

and

 

CITIBANK, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Computation of Time Periods    16

SECTION 1.03.

   Accounting Terms    16

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

   16

SECTION 2.01.

   The Advances    16

SECTION 2.02.

   Making the Advances    17

SECTION 2.03.

   Certain Fees    19

SECTION 2.04.

   Reduction, Extensions and Increase of the Commitments    20

SECTION 2.05.

   Repayment    22

SECTION 2.06.

   Interest    22

SECTION 2.07.

   Additional Interest on Eurodollar Rate Advances    24

SECTION 2.08.

   Interest Rate Determinations; Changes in Rating Systems    24

SECTION 2.09.

   Voluntary Conversion and Continuation of Advances    25

SECTION 2.10.

   Prepayments of Advances    26

SECTION 2.11.

   Increased Costs    26

SECTION 2.12.

   Illegality    27

SECTION 2.13.

   Payments and Computations    27

SECTION 2.14.

   Taxes    28

SECTION 2.15.

   Set-Off; Sharing of Payments, Etc.    30

SECTION 2.16.

   Right to Replace a Lender    31

SECTION 2.17.

   Evidence of Debt    31

ARTICLE 3 CONDITIONS OF LENDING

   32

SECTION 3.01.

   Conditions Precedent to Initial Borrowing    32

SECTION 3.02.

   Conditions Precedent to Each Borrowing    33

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   34

SECTION 4.01.

   Representations and Warranties of the Borrower    34

ARTICLE 5 COVENANTS OF THE BORROWER

   36

SECTION 5.01.

   Affirmative Covenants    36

SECTION 5.02.

   Negative Covenants    40

ARTICLE 6 EVENTS OF DEFAULT

   44

SECTION 6.01.

   Events of Default    44

ARTICLE 7 THE ADMINISTRATIVE AGENT

   46

SECTION 7.01.

   Authorization and Action    46

SECTION 7.02.

   Administrative Agent's Reliance, Etc.    46

SECTION 7.03.

   Citibank and Affiliates    47

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.04.

   Lender Credit Decision    47

SECTION 7.05.

   Indemnification    47

SECTION 7.06.

   Successor Administrative Agent    48

SECTION 7.07.

   Arranger and Book Manager, Co-Syndication Agents and Documentation Agent   
48

ARTICLE 8 MISCELLANEOUS

   48

SECTION 8.01.

   Amendments, Etc.    48

SECTION 8.02.

   Notices, Etc.    49

SECTION 8.03.

   No Waiver; Remedies    50

SECTION 8.04.

   Costs, Expenses and Indemnification    50

SECTION 8.05.

   Binding Effect    51

SECTION 8.06.

   Assignments and Participations    52

SECTION 8.07.

   Governing Law; Submission to Jurisdiction    55

SECTION 8.08.

   Severability    55

SECTION 8.09.

   Execution in Counterparts    55

SECTION 8.10.

   Survival    56

SECTION 8.11.

   Waiver of Jury Trial    56

SECTION 8.12.

   Confidentiality    56

SECTION 8.13.

   Existing 364-Day Credit Agreement    57

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

Schedule I

   —  Lenders and Commitments

Schedule II

   —  Existing Liens

Schedule III

   —  Existing Non-Recourse Mortgage Debt

 

EXHIBITS

 

Exhibit A

   —  Form of Notice of Borrowing

Exhibit B

   —  Form of Assignment and Acceptance

Exhibit C

   —  Form of Opinion of Counsel of the Borrower

Exhibit D

   —  Form of Opinion of Special New York Counsel to the Administrative Agent

Exhibit E

   —  Form of Communications Agreement

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT dated as of July 25, 2003 among THE MONY GROUP INC., a
corporation organized under the laws of Delaware (the “Borrower”), the banks
(each a “Lender” and, collectively, the “Lenders”) listed on the signature pages
hereof, and CITIBANK, N.A., a national banking association, as administrative
agent (in such capacity, the “Administrative Agent”).

 

The Borrower has requested that the Lenders (as hereinafter defined) make loans
to it in an aggregate principal amount not exceeding $150,000,000 at any one
time outstanding (as the same may be increased pursuant to Section 2.04(c)) for
the general corporate purposes of the Borrower (including to support the
Borrower’s commercial paper program), and the Lenders are prepared to make such
loans upon the terms and conditions hereof. Accordingly, the parties hereto
agree as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance.

 

“Advest” means Advest, Inc. a Delaware corporation.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Applicable Facility Fee Rate” means, for any Rating Level Period, the rate set
forth below opposite the reference to such Rating Level Period:

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 2 -

 

Rating Level

Period

--------------------------------------------------------------------------------

  

Applicable

Facility

Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period

   0.100%

Rating Level 2 Period

   0.125%

Rating Level 3 Period

   0.150%

Rating Level 4 Period

   0.175%

Rating Level 5 Period

   0.250%

 

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

 

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means:

 

(a) for any Advance that is a Base Rate Advance, 0.000% per annum; and

 

(b) for any Advance that is a Eurodollar Rate Advance for any Rating Level
Period, the rate set forth below opposite the reference to such Rating Level
Period:

 

Rating Level

Period

--------------------------------------------------------------------------------

  

Applicable

Margin (p.a.)

--------------------------------------------------------------------------------

Rating Level 1 Period

   0.400%

Rating Level 2 Period

   0.525%

Rating Level 3 Period

   0.600%

Rating Level 4 Period

   0.700%

Rating Level 5 Period

   1.000%

 

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the effective date of such Rating Level Change.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 3 -

 

“Applicable Utilization Fee Rate” means, for any Rating Level Period, the rate
set forth below opposite the reference to such Rating Level Period:

 

Rating Level

Period

--------------------------------------------------------------------------------

  

Applicable

Utilization

Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period

   0.100%

Rating Level 2 Period

   0.100%

Rating Level 3 Period

   0.125%

Rating Level 4 Period

   0.125%

Rating Level 5 Period

   0.250%

 

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

 

“Asset Valuation Reserve” means, for MONY Life and each Insurance Subsidiary, on
any date of determination thereof, the asset valuation reserve of MONY Life or
such other Insurance Subsidiary (as determined in accordance with SAP) as at the
last day of the fiscal quarter of the Borrower ending on or most recently ended
prior to such date.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate;

 

(b)  1/2 of one percent per annum above the Federal Funds Rate for such period;
and

 

(c) the sum (adjusted to the nearest  1/16 of one percent or, if there is no
nearest  1/16 of one percent, to the next higher  1/16 of one percent) of (i)
0.50% per annum plus (ii) the rate obtained by dividing (x) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money center banks, such three-week moving average (adjusted to the basis of a

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 4 -

 

year of 360 days) being determined weekly on each Monday (or, if such day is not
a Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank by
(y) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, but not limited to, any emergency, supplemental or other
marginal reserve requirement) for Citibank with respect to liabilities
consisting of or including (among other liabilities) three-month U.S. dollar
non-personal time deposits in the United States plus (iii) the average during
such three-week period of the annual assessment rates estimated by Citibank for
determining the then current annual assessment rate payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring U.S.
dollar deposits of Citibank in the United States.

 

“Base Rate Advance” means an Advance which bears interest at rates based upon
the Base Rate.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Cash Equivalents” means (a) securities, to be valued at market value, issued or
directly fully guaranteed or insured by the United States government or any
agency or instrumentality thereof; or (b) commercial paper rated A-1 or better
by Standard & Poor’s, or P-1 or better by Moody’s; or (c) shares in
institutional money market funds rated AAA by Standard & Poor’s or Aaa by
Moody’s.

 

“Change in Control” means any of the following events:

 

(a) the Borrower shall (i) cease to own, beneficially and of record, directly or
indirectly, 100% of the shares of capital stock of MONY Life (other than
directors’ qualifying shares) or (ii) cease to have the ability to elect a
majority of the board of directors of MONY Life; or

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 5 -

 

(b) the Borrower is merged, consolidated or reorganized into or with another
corporation or other Person, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such corporation or other Person that is the survivor
of such merger, consolidation or reorganization immediately after such
transaction is held in the aggregate by the holders of Voting Stock of the
Borrower, immediately prior to such transaction; or

 

(c) either MONY Life or the Borrower sells all or substantially all of its
assets to any other corporation or other Person (other than as expressly
permitted in accordance with the terms of Section 5.02(c)); or

 

(d) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (d) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) is or becomes the “beneficial owner” (as such term is used in Rule
13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, of more
than 50% of the aggregate voting power of all Voting Stock of the Borrower.

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Commitment Termination Date” means July 23, 2004 or, in the case of any Lender
whose Commitment is extended pursuant to Section 2.04(b), the date to which such
Commitment is extended; provided in each case that if any such date is not a
Business Day, the relevant Commitment Termination Date of such Lender shall be
the immediately preceding Business Day. When the term “Commitment Termination
Date” is used herein without reference to any particular Lender, such term
shall, in such instance, be deemed to be a reference to the latest Commitment
Termination Date of any of the Lenders then in effect hereunder.

 

“Communications Agreement” means the Communications Agreement between the
Borrower and the Administrative Agent relating to this Agreement in
substantially the form of Exhibit E hereto.

 

“Confidential Information” means information furnished to the Administrative
Agent or any Lender by or on behalf of the Borrower or any of its Subsidiaries
or Affiliates on a confidential basis by informing the recipient that such
information is confidential or marking such information as such, but does not
include any such

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 6 -

 

information that (i) is or becomes generally available to the public (other than
as a result of any action by a Lender in violation of Section 8.12) or (ii) is
or becomes available to such Person or Persons from a source other than the
Borrower or any of its Subsidiaries or Affiliates, unless such Person has actual
knowledge that (a) such source is bound by a confidentiality obligation or (b)
such information has been previously furnished to such Person on a confidential
basis.

 

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

 

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or Section
2.09(a).

 

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person under Repurchase Agreements,
(d) obligations of such Person to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
and not overdue by more than 30 days), (e) obligations of such Person as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (f) Debt of others
secured by a Lien on the property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person and (g) obligations of
such Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (f) above (including,
without limitation, reimbursement obligations of such Person in respect of
standby letters of credit or similar obligations); provided that the term “Debt”
shall not include the liability of such Person in connection with (i) the
Existing Non-Recourse Mortgage Debt or (ii) any Securitization Transactions,
except to the extent that amounts received in connection with the sale or other
transfer of accounts receivable in connection with such Securitization
Transaction would under GAAP be accounted for as liabilities or reserves against
assets on a Consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 7 -

 

such Lender or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.

 

“Eligible Assignee” means:

 

(a) a Lender and any Affiliate of such Lender (excluding any such Affiliate
primarily engaged in the insurance or mutual fund business);

 

(b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

 

(c) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

 

(d) a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and

 

(e) a finance company or other financial institution or fund (whether a
corporation, partnership or other Person, but excluding any corporation,
partnership or other Person primarily engaged in the insurance or mutual fund
business) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $500,000,000.

 

“Environmental Law” means any federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, Comprehensive Environmental Response, Compensation and Liability Act
of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 8 -

 

control with such Person, within the meaning of Sections 414(b), (c), (m) and
(o) of the Code.

 

“ERISA Event” with respect to any Person means (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived pursuant to regulations
under Section 4043 of ERISA and excluding a reportable event under Section
4043(c)(7) of ERISA; (b) the provision by the administrator of any Plan of such
Person or any of its ERISA Affiliates of a notice of intent to terminate such
Plan pursuant to Section 4041(c) of ERISA as a distress termination; (c) the
cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the satisfaction of the conditions
set forth in Sections 302(f)(1)(A) and (B) of ERISA to the creation of a lien
upon property or rights to property of such Person or any ERISA Affiliate for
failure to make a required payment to a Plan; (f) the adoption of an amendment
to a Plan of such Person or any of its ERISA Affiliates requiring the provision
of security to such Plan, pursuant to Section 307 of ERISA; or (g) the
institution by the PBGC of proceedings to terminate a Plan of such Person or any
of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of  1/16 of 1% per annum) appearing on Telerate Page 3750 as of 11:00
A.M. (London time) on the date (as to any Interest Period, the “Determination
Date”) that is two Business Days before the first day of such Interest Period,
as LIBOR for a period equal to such Interest Period. In the event that Telerate
Page 3750 shall cease to report such LIBOR or, in the reasonable judgment of the
Majority Lenders, shall cease to accurately reflect such LIBOR, then the
“Eurodollar Rate” with respect to such Interest Period for such Eurodollar Rate
Advance shall be the rate per annum equal to the average of the rate per annum
at which deposits in U.S. dollars are offered by the principal office

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 9 -

 

of each of the Reference Banks in London, England to leading banks in the London
interbank market at 11:00 A.M. (London time) on the Determination Date in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of the related Borrowing and for a period equal to such Interest
Period. The Eurodollar Rate for any Interest Period for each Eurodollar Rate
Advance shall be determined by the Administrative Agent on the basis of the
applicable rate appearing on Telerate Page 3750 as aforesaid (or the applicable
rates furnished to and received by the Administrative Agent from the Reference
Banks) on the Determination Date for such Interest Period, subject, however, to
the provisions of Section 2.08.

 

“Eurodollar Rate Advance” means an Advance which bears interest at rates based
upon the Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Representation” means the representation and warranty set forth in
clause (v) of Section 4.01(e).

 

“Existing 364-Day Credit Agreement” means the Credit Agreement dated as of July
26, 2002, among the Borrower, the Lenders named therein and Citibank, N.A., as
administrative agent.

 

“Existing Non-Recourse Mortgage Debt” means Debt of the Borrower or its
Subsidiaries in existence on the date hereof and described in Schedule III
hereto incurred in respect of the acquisition or improvement of real property
and for which (a) the recourse of the holder of such Debt (whether direct or
indirect and whether contingent or otherwise) is limited to such real property
or improvement and (b) such holder may not collect by levy of execution
otherwise against assets or property of the Borrower or such Subsidiary other
than such real property or improvement directly securing such Debt if

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 10 -

 

the Borrower or such Subsidiary fails to pay such Debt when due and such holder
obtains a judgment with respect thereto.

 

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Advances.

 

“Facility Fee” has the meaning specified in Section 2.03(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Granting Lender” has the meaning specified in Section 8.06(h).

 

“Hazardous Materials” means (a) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, (b) any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and (c) any other substance exposure to
which is regulated under any Environmental Law.

 

“Insufficiency” means, with respect to any Plan at any time, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Insurance Regulatory Authority” means, for the Borrower or any Insurance
Subsidiary, the insurance department or similar administrative authority or
agency located in the state in which the Borrower or such Insurance Subsidiary
is domiciled.

 

“Insurance Subsidiary” means a Subsidiary of the Borrower that is licensed to do
a life insurance business and/or a property and casualty insurance business.

 

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three, six, or with the consent of all of the
Lenders, nine or twelve months, as

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 11 -

 

the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided that:

 

(i) the Borrower may not select any Interest Period that ends after the
Commitment Termination Date;

 

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

 

“Lenders” means the Lenders listed on the signature pages hereof and each Person
that shall become a party hereto pursuant to Sections 8.06(a), (b) and (c).

 

“LIBOR” means the rate at which deposits in U.S. dollars are offered to leading
banks in the London interbank market.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

 

“Majority Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.

 

“Margin Stock” means margin stock within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole, or (ii) the legality, validity
or enforceability of this Agreement.

 

“MONY Holdings” means MONY Holdings, LLC, a Delaware limited liability company.

 

“MONY Life” means MONY Life Insurance Company (formerly known as The Mutual Life
Insurance Company of New York), a New York insurance company.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 12 -

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Moody’s Rating” means, at any time, the rating of the Borrower’s unsecured,
unguaranteed senior long-term debt obligations then outstanding most recently
announced by Moody’s.

 

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any of its ERISA Affiliates has or would have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“Net Worth” means, at any time, the sum of the following for the Borrower and
its Subsidiaries (determined on a Consolidated basis without duplication in
accordance with GAAP) as at the last day of the fiscal quarter of the Borrower
ending on or most recently ended prior to such date:

 

(a) the amount of capital stock (including, without limitation, any convertible
preferred stock), plus

 

(b) the amount of retained earnings and accumulated other comprehensive income
(or, in the case of a earnings deficit, minus the amount of such deficit).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA or a
Multiple Employer Plan.

 

“Rating Level Change” means a change in the Moody’s Rating or the Standard &
Poor’s Rating (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level Period to
another, which Rating

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 13 -

 

Level Change shall be effective on the date on which the relevant change in such
rating is first announced by Moody’s or Standard & Poor’s, as the case may be.

 

“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

 

(i) “Rating Level 1 Period” means a period during which the Moody’s Rating is at
or above A2 or the Standard & Poor’s Rating is at or above A;

 

(ii) “Rating Level 2 Period” means a period that is not a Rating Level 1 Period
during which the Moody’s Rating is at or above A3 or the Standards & Poor’s
Rating is at or above A-;

 

(iii) “Rating Level 3 Period” means a period that is not a Rating Level 1 Period
or a Rating Level 2 Period during which Moody’s Rating is at or above Baa1 or
the Standard & Poor’s Rating is at or above BBB+;

 

(iv) “Rating Level 4 Period” means a period that is not a Rating Level 1 Period,
a Rating Level 2 Period or a Rating Level 3 Period during which the Moody’s
Rating is at or above Baa2 or the Standard & Poor’s Rating is at or above BBB;
and

 

(v) “Rating Level 5 Period” means each period other than a Rating Level 1
Period, a Rating Level 2 Period, a Rating level 3 Period or a Rating Level 4
Period, and shall include each period during which neither the Moody’s Rating
nor the Standard & Poor’s Rating shall be in effect;

 

and provided further that if the Moody’s Rating and the Standard & Poor’s Rating
differ by more than one rating level, then the Rating Level Period shall be one
Rating Level Period higher than the Rating Level Period resulting from the
application of the lower of such ratings (for which purpose Rating Level Period
1 is the highest Rating Level Period and Rating Level 5 is the lowest Rating
Level Period).

 

“Reference Banks” means Citibank, Fleet National Bank and Bank One, NA

 

“Reinsurance Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby other insurers assume insurance from the Borrower or any
Insurance Subsidiary.

 

“Register” has the meaning specified in Section 8.06(d).

 

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 14 -

 

“Repurchase Agreements” means reverse repurchase arrangements with respect to
securities and financial instruments.

 

“Responsible Officer” of the Borrower means the Chief Financial Officer, the
Treasurer, any Executive Vice President, any Senior Vice President, any Vice
President and any Director of the Borrower.

 

“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable Insurance Regulatory Authority.

 

“SPC” has the meaning specified in Section 8.06(h).

 

“Securitization Transaction” means any transaction in which the Borrower or any
of its Subsidiaries sells or otherwise transfers an interest in accounts
receivable (a) to one or more third party purchasers or (b) to a special purpose
entity that borrows against such accounts receivable or sells such accounts
receivable to one or more third party purchasers.

 

“Senior Notes” means the 7.45% senior notes due 2005 issued by the Borrower on
December 12, 2000 and the 8.35% senior notes due 2010 issued by the Borrower on
March 8, 2000 pursuant to the Shelf Registration.

 

“Senior Secured Notes” means the “Senior Notes”, as defined on Schedule II.

 

“Shelf Registration” means the registration statement on Form S-3 filed with the
Securities and Exchange Commission on January 12, 2000 providing for the
issuance from time to time by the Borrower of up to $1,000,000,000 of the
securities referred to therein.

 

“Solvent” shall mean, with respect to any Person at any time, that (a) the fair
value of the property of such Person is greater than the total amount of
liabilities (including without limitation contingent liabilities) of such
Person, (b) the present fair saleable value of the property of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business and is not about to
engage in a business for which such Person’s property would constitute an
unreasonably small capital.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Service, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 15 -

 

“Standard & Poor’s Rating” means, at any time, the rating of the Borrower’s
unsecured, unguaranteed senior long-term debt obligations then outstanding most
recently announced by Standard & Poor’s.

 

“Statutory Statement” means, as to MONY Life or any Insurance Subsidiary, a
statement of the condition and affairs of MONY Life or such Insurance
Subsidiary, prepared in accordance with SAP, and filed with the applicable
Insurance Regulatory Authority.

 

“Statutory Surplus” means, for MONY Life and each Insurance Subsidiary, on any
date of determination thereof, the aggregate amount of surplus as regards
policyholders of MONY Life or such other Insurance Subsidiary (determined in
accordance with SAP) as at the last day of the fiscal quarter of the Borrower
ending on or most recently ended prior to such date.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Surplus Notes” means the 8.65% surplus notes due 2012 and the 8.65% surplus
notes due 2024 issued on March 8, 2000 by MONY Life to the Borrower and the
11.25% surplus notes due 2024 issued by MONY Life pursuant to the Surplus Notes
Indenture.

 

“Surplus Notes Indenture” means the Purchase Agreement dated as of August 8,
1994 providing for the issuance of MONY Life’s 11.25% surplus notes due 2024.

 

“Telerate Page 3750” means the display designated as page ”3750” on the Telerate
Service of Bridge Information Services (or such other page as may replace page
“3750” on that service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for U.S. dollar
deposits).

 

“Total Capitalization” means, at any time, the sum of (a) Total Debt and (b) Net
Worth on such date.

 

“Total Debt” means, at any time, an amount equal to the aggregate outstanding
principal amount of Debt (including, without limitation, the Surplus Notes, the
Senior

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 16 -

 

Notes, the Senior Secured Notes, any trust preferred securities issued by the
Borrower pursuant to the Shelf Prospectus and any additional securities issued
by the Borrower pursuant to the Shelf Registration to the extent representing
Debt thereof) of the Borrower and its Subsidiaries (determined on a Consolidated
basis without duplication in accordance with GAAP) as at the last day of the
fiscal quarter of the Borrower ending on or most recently ended prior to such
date.

 

“Total Statutory Tangible Net Worth” means, on any date of determination
thereof, the sum of, without duplication, (a) the aggregate Statutory Surplus of
MONY Life and each Insurance Subsidiary plus (b) the aggregate Asset Valuation
Reserve of MONY Life and each Insurance Subsidiary on such date.

 

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

 

“Utilization Fee” has the meaning specified in Section 2.03(b).

 

“Voting Stock” means, for any Person at any time, the outstanding securities of
such Person entitled to vote generally in an election of directors of such
Person.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are directly or indirectly owned or
controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

 

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” mean “to but
excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles or statutory accounting principles, as the case may be, consistent
with those applied in the preparation of the financial statements referred to in
Section 4.01(e).

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances.

 

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower from time to time on any Business Day
during the

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 17 -

 

period from the Effective Date until the Commitment Termination Date in an
aggregate amount not to exceed at any time outstanding the amount set opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into an
Assignment and Acceptance, set forth for such Lender in the Register, as such
amount may be reduced pursuant to Section 2.04(a) or increased pursuant to
Section 2.04(c) (such Lender’s “Commitment”).

 

(b) Each Borrowing and each Conversion or Continuation thereof (i) shall (except
as otherwise provided in Sections 2.08(f) and (g)) be in an aggregate amount not
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (ii) shall consist of Advances of the same Type (and, if such Advances are
Eurodollar Rate Advances, having the same Interest Period) made, Continued or
Converted on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.10(b) and reborrow under
this Section 2.01.

 

SECTION 2.02. Making the Advances.

 

(a) (i) Each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 11:00 A.M. (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

 

(ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance.

 

(iii) Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its address referred to in Section 8.02, in same
day funds, such Lender’s ratable portion of such Borrowing; provided that, with
respect to a Borrowing of a Eurodollar Rate Advance, no Lender having a
Commitment Termination Date prior to the last day of the initial Interest Period
for such Eurodollar Rate Advance shall participate in such Borrowing.

 

(iv) After the Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article 3, the Administrative Agent
will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 18 -

 

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may select Eurodollar Rate Advances for any Borrowing only in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense reasonably incurred by such Lender as a
result of any failure to make such Borrowing (including, without limitation, as
a result of any failure to fulfill, on or before the date specified in such
Notice of Borrowing, the applicable conditions set forth in Article 3) and the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing. A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand (but without duplication) such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).

 

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve the other Lenders of their obligations hereunder
to make an Advance on the date of such Borrowing, and no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.

 

(f) Notwithstanding anything in this Agreement to the contrary, no Lender whose
Commitment Termination Date falls prior to the last day of any Interest Period
for any Eurodollar Rate Advance (a “Relevant Lender”) shall participate in such
Advance. Without limiting the generality of the foregoing, no Relevant Lender
shall (i) participate in a Borrowing of any Eurodollar Rate Advance having an
initial Interest Period ending after such Lender’s

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 19 -

 

Commitment Termination Date, (ii) have any outstanding Eurodollar Rate Advance
Continued for a subsequent Interest Period if such subsequent Interest Period
would end after such Lender’s Commitment Termination Date or (iii) have any
outstanding Base Rate Advance Converted into a Eurodollar Rate Advance if such
Eurodollar Rate Advance would have an initial Interest Period ending after such
Lender’s Commitment Termination Date. If any Relevant Lender has outstanding a
Eurodollar Rate Advance that cannot be Continued for a subsequent Interest
Period pursuant to clause (ii) above or has outstanding a Base Rate Advance that
cannot be Converted into a Eurodollar Rate Advance pursuant to clause (iii)
above, such Lender’s ratable share of such Eurodollar Rate Advance (in the case
of said clause (ii)) shall be repaid by the Borrower on the last day of its then
current Interest Period and such Lender’s ratable share of such Base Rate
Advance (in the case of said clause (iii)) shall be repaid by the Borrower on
the day on which the Advances of Lenders unaffected by said clause (iii) are so
Converted.

 

SECTION 2.03. Certain Fees.

 

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) on the average daily
amount (whether used or unused) of such Lender’s Commitment from the date hereof
(in the case of each Lender) and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender (in the case of
each such Lender) until the Commitment Termination Date of such Lender at a rate
per annum equal to the Applicable Facility Fee Rate. The Facility Fee shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and, for each Lender, on the Commitment Termination Date
of such Lender.

 

(b) Utilization Fee. For each day on which the aggregate principal amount of
Advances outstanding exceeds 50% of the aggregate Commitments, the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
utilization fee (the “Utilization Fee”) on the aggregate principal amount of the
Advances of such Lender outstanding on such day at a rate per annum equal to the
Applicable Utilization Fee Rate. The Utilization Fee will be payable in respect
of each Advance on each date on which interest is payable on such Advance, as
specified in Section 2.06 hereof.

 

(c) Administrative Agent’s Fee. The Borrower agrees to pay to the Administrative
Agent, for the Administrative Agent’s own account, an administrative agency fee
at the times and in the amounts heretofore agreed between the Borrower and the
Administrative Agent.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 20 -

 

SECTION 2.04. Reduction, Extensions and Increase of the Commitments.

 

(a) Commitment Reductions.

 

(i) The Commitment of each Lender shall be automatically reduced to zero on the
Commitment Termination Date of such Lender.

 

(ii) In addition, the Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount which is less than the aggregate principal
amount of the Advances then outstanding; and provided further that each partial
reduction shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof. Once reduced or terminated, the Commitments may
not be reinstated.

 

(b) Commitment Extensions.

 

(i) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not more than 45 days and not less than 30 days
prior to the Commitment Termination Date then in effect hereunder (the “Existing
Commitment Termination Date”), request that each Lender extend such Lender’s
Commitment Termination Date for an additional 364 days from the Existing
Commitment Termination Date.

 

(ii) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not more than 30 days immediately prior to the
Existing Commitment Termination Date but in any event no later than the date
(the “Notice Date”) 20 days prior to the Existing Commitment Termination Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Commitment
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent (which shall notify the other Lenders) of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

 

(iii) The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.04(b) no later than the date 15 days prior to
the Existing Commitment Termination Date (or, if such date is not a Business
Day, on the next preceding Business Day).

 

(iv) The Borrower shall have the right on or before the Existing Commitment
Termination Date to replace each Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 21 -

 

Lender”) with the approval of the Administrative Agent (which approval shall not
be unreasonably withheld), each of which Additional Commitment Lenders shall
have entered into an agreement in form and substance satisfactory to the
Borrower and the Administrative Agent pursuant to which such Additional
Commitment Lender shall, effective as of the Existing Commitment Termination
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date); provided that prior to replacing any
Non-Extending Lender with any Additional Commitment Lender, the Borrower shall
have given each Lender which has agreed to extend its Commitment Termination
Date an opportunity to increase its Commitment by all or a portion of the
Non-Extending Lenders’ Commitments.

 

(v) If (and only if) the total of the Commitments of the Lenders that have
agreed so to extend their Commitment Termination Date and the additional
Commitments of the Additional Commitment Lenders shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the Existing
Commitment Termination Date, then, effective as of the Existing Commitment
Termination Date, the Commitment Termination Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the date falling 364
days after the Existing Commitment Termination Date (except that, if such date
is not a Business Day, such Commitment Termination Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

(vi) Notwithstanding the foregoing, the extension of the Commitment Termination
Date pursuant to this Section 2.04(b) shall be effective with respect to any
Lender only if:

 

(x) no Default or Event of Default shall have occurred and be continuing on the
date of the notice requesting such extension or on the Existing Commitment
Termination Date and the representations and warranties set forth in Section
4.01 shall be true and correct on and as of each of said dates as if made on and
as of said dates; and

 

(y) the Borrower shall have paid in full all amounts owing to each Non-Extending
Lender hereunder on or before the Commitment Termination Date of such Lender.

 

(c) Increase in Commitments. The Borrower shall have the right at any time, but
in no event more than once in any consecutive twelve month period, to increase
the aggregate Commitments in integral multiples of $10,000,000 but not to exceed
$50,000,000 in the aggregate by adding to this Agreement one or more other
Eligible Assignees (which may include any Lender (with the consent of such
Lender)) (each such Eligible Assignee, an “Additional Lender”), with the
approval of the Administrative Agent (not to be unreasonably withheld), each of
which Additional Lenders shall have entered into an agreement in form and
substance satisfactory to the Borrower and the Administrative Agent pursuant to
which such Additional Lender shall undertake a Commitment (if any such
Additional Lender is a Lender, its

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 22 -

 

Commitment shall be in addition to such Lender’s Commitment hereunder) which
such Commitment shall be in an amount at least equal to (i) for each Additional
Lender that is not a Lender, $10,000,000 or a larger integral multiple of
$1,000,000 and (ii) for each Additional Lender that is a Lender, an amount equal
to the product of (A) such Lender’s proposed total increase in its Commitment
and (B) such increase over the aggregate proposed increases of all the Lenders’
Commitments (but in no event shall such Lender’s Commitment be increased in an
amount greater than its proposal), and upon the effectiveness of such agreement
(the date of the effectiveness of any such agreement being hereinafter referred
to as the “Increased Commitment Date”) such Additional Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

Notwithstanding the foregoing, the increase in the aggregate Commitments
hereunder pursuant to this Section 2.04(c) shall be effective only if:

 

(i) the Borrower shall have given the Administrative Agent notice of any such
increase at least three Business Days prior to any such Increased Commitment
Date;

 

(ii) no Default or Event of Default shall have occurred and be continuing as of
the date of the notice referred to in the foregoing clause (i) or on the
Increased Commitment Date;

 

(iii) no Advances shall be outstanding hereunder and no Notice of Borrowing
shall have been given, in each case, on and as of any such Increased Commitment
Date;

 

(iv) there shall have been no reduction of the Commitments pursuant to Section
2.04(a) hereof on or prior to any such Increased Commitment Date; and

 

(v) on the date of the notice referred to in clause (i) above and on the
Increased Commitment Date, the Moody’s Rating is at or above Baa2 and the
Standard & Poor’s Rating is at or above BBB.

 

SECTION 2.05. Repayment.

 

The Borrower shall repay the then unpaid principal amount of each Advance made
by each Lender, and each Advance made by such Lender shall mature, on the
Commitment Termination Date of such Lender.

 

SECTION 2.06. Interest.

 

(a) Ordinary Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender, from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(i) Base Rate Advances. While such Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 23 -

 

for Base Rate Advances as in effect from time to time, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. While such Advance is a Eurodollar Rate Advance,
a rate per annum for each Interest Period for such Advance equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar Rate
Advance shall be Continued, Converted or paid in full.

 

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, the Borrower shall pay interest on:

 

(i) the unpaid principal amount of each Advance owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in Section
2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to two
percent (2%) per annum above the rate per annum required to be paid on such
Advance pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable; provided
that if such Event of Default shall be continuing at the end of any Interest
Period for any Eurodollar Rate Advance, such Advance shall forthwith be
Converted to a Base Rate Advance bearing interest as aforesaid in this Section
2.06(b)(i);

 

(ii) the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full), at a rate per annum equal at all times
to two percent (2%) per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to Section 2.06(a)(i) above.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 24 -

 

SECTION 2.07. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurodollar Rate for
each Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.

 

SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.

 

(a) Each Reference Bank agrees, upon the request of the Administrative Agent, to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Administrative Agent for the
purpose of determining any such interest rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks (subject to the provisions set forth in the definition
of “Eurodollar Rate” in Section 1.01 and to clause (c) below).

 

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.06.

 

(c) If (1) fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for any Eurodollar Rate Advances and (2) the relevant rates do not appear on
Telerate Page 3750,

 

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances
for such Interest Period,

 

(ii) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and

 

(iii) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

(d) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 25 -

 

maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:

 

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

 

(ii) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

 

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(g) Upon the occurrence and during the continuance of any Event of Default, (x)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

(h) If the rating system of either Moody’s or Standard & Poor’s shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).

 

SECTION 2.09. Voluntary Conversion and Continuation of Advances.

 

(a) Optional Conversion. The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.08 and 2.12, Convert all or any portion of the
outstanding Advances of one Type comprising part of the same Borrowing into
Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and (ii) in the case of any such

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 26 -

 

Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of
a Conversion shall, within the restrictions specified above, specify (x) the
date of such Conversion, (y) the Advances to be Converted, and (z) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Continuations. The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.08 and 2.12, Continue all or any portion of the
outstanding Eurodollar Rate Advances comprising part of the same Borrowing for
one or more Interest Periods; provided that (i) Eurodollar Rate Advances so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.02(b) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Advances to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Advances subject
to such Continuation. Each notice of Continuation shall be irrevocable and
binding on the Borrower.

 

SECTION 2.10. Prepayments of Advances.

 

(a) The Borrower shall have no right to prepay any principal amount of any
Advances other than as provided in subsection (b) below.

 

(b) The Borrower may, on notice given not later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed prepayment of
Advances (in the case of an Eurodollar Rate Advances) or given not later than
11:00 A.M. (New York City time) on the Business Day of the proposed prepayment
of Advances (in the case of Base Rate Advances), stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Advance on a day other than the last day of an Interest Period therefor, the
Borrower shall reimburse the Lenders in respect thereof pursuant to Section
8.04(c).

 

SECTION 2.11. Increased Costs.

 

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 27 -

 

Reserve Percentage) in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances, then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Administrative Agent by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make or Continue Eurodollar Rate Advances or to fund or
otherwise maintain Eurodollar Rate Advances hereunder, (i) the obligation of
such Lender to make or Continue, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) each Eurodollar Rate Advance of such Lender shall convert
into a Base Rate Advance at the end of the then current Interest Period for such
Eurodollar Rate Advance.

 

SECTION 2.13. Payments and Computations.

 

(a) The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 11:00 A.M. (New York City time) on the day when due
in U.S. dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, Facility Fee or Utilization Fee ratably (other than amounts
payable pursuant to Section 2.02(c), 2.11, 2.14 or 8.04(c)) to the Lenders for
the account of their

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 28 -

 

respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b) All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. All
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of the Facility Fee and the Utilization Fee shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.07
shall be made by a Lender, on the basis of a year of 360 days, for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fee is payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Whenever any payment hereunder would be due on a day other than a Business
Day, such due date shall be extended to the next succeeding Business Day, and
any such extension of such due date shall in such case be included in the
computation of payment of interest, Facility Fee or Utilization Fee, as the case
may be; provided however that if such extension would cause payment of interest
on or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 29 -

 

SECTION 2.14. Taxes.

 

(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.13, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).

 

(c) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such Taxes and Other
Taxes, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding (as between the Borrower, the Lenders and the
Administrative Agent) for all purposes, absent manifest error.

 

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof or
other proof of payment of such Taxes reasonably satisfactory to the relevant
Lender(s). If no Taxes are payable in respect of any payment hereunder, upon the
request of the Administrative Agent the Borrower will furnish to the
Administrative Agent, at such address, a statement to such effect with respect
to each jurisdiction designated by the Administrative Agent.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 30 -

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
(in the case of each Lender) and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender (in the case of each other Lender), and
from time to time thereafter if requested in writing by the Borrower (but only
so long as such Lender remains lawfully able to do so), shall provide the
Borrower with Internal Revenue Service form W8-BEN or W8-ECI, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from “Taxes” as defined in Section 2.14(a).

 

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.14(a) with respect to Taxes
imposed by the United States; provided however that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as the Lender shall reasonably request to
assist the Lender to recover such Taxes.

 

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.14 shall use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office(s) if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.15. Set-Off; Sharing of Payments, Etc.

 

(a) Without limiting any of the obligations of the Borrower or the rights of the
Lenders hereunder, if the Borrower shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable by it hereunder, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, without prior notice to the Borrower (which notice is
expressly waived by the Borrower to the fullest extent permitted by applicable
law), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final, in any
currency, matured or unmatured) and any other obligations at any time held or
owing by such Lender or any Subsidiary, Affiliate, branch or agency thereof to
or for the credit or account of the Borrower. Such Lender shall promptly provide
notice to the Borrower of such set-off, provided, that failure by such Lender to
provide such notice to the Borrower shall not give the Borrower any cause of
action or right to damages or affect the validity of such set-off and
application. The rights of each Lender under

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 31-

 

this Section are in addition to any other rights and remedies (including,
without limitation, any other rights of set-off) that such Lender may have.

 

(b) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(c), 2.11, 2.14 or
8.04(c)) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided however that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.16. Right to Replace a Lender. If the Borrower is required to make any
additional payment pursuant to Section 2.11 or 2.14 to any Lender or if any
Lender’s obligation to make or Continue, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended pursuant to Section 2.12 (in each case, such
Lender being an “Affected Person”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Person as a party to this Agreement; provided that, no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement, (i)
another financial institution which is an Eligible Assignee and is reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Advances of the Affected Person pursuant to
an Assignment and Acceptance and to become a Lender for all purposes under this
Agreement and to assume all obligations (including all outstanding Advances) of
the Affected Person to be terminated as of such date and to comply with the
requirements of Section 8.06 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Person in same day funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.11 and 2.14.

 

SECTION 2.17. Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 32 -

 

Advance made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Advance made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c) The entries made in the accounts maintained pursuant to clause (a) or (b) of
this Section 2.17 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Advances in
accordance with the terms of this Agreement.

 

ARTICLE 3

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance on the occasion of the initial Borrowing is subject to
the condition precedent that the Administrative Agent shall have received the
following, each (unless otherwise specified below) dated the Effective Date, in
form and substance satisfactory to the Administrative Agent and (except for the
items in clauses (a), (b) and (d)) in sufficient copies for each Lender:

 

(a) Evidence that the Borrower shall have obtained a Moody’s Rating at or above
Baa2 and a Standard & Poor’s Rating at or above BBB.

 

(b) Certified copies of (x) the charter and by-laws of the Borrower, (y) the
resolutions of the Board of Directors of the Borrower authorizing and approving
this Agreement and the transactions contemplated hereby, and (z) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

 

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(d) A certificate from the Secretary of State of the State of Delaware dated a
date reasonably close to the date hereof as to the good standing of and charter
documents filed by the Borrower.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 33-

 

(e) A favorable opinion of Bart Schwartz, General Counsel of the Borrower,
substantially in the form of Exhibit C hereto.

 

(f) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, substantially in the form of Exhibit D
hereto.

 

(g) A certificate of a Responsible Officer of the Borrower certifying that (i)
no Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in Section
4.01 are true and correct on and as of the date thereof as if made on and as of
such date.

 

(h) Evidence of (x) the termination of the commitment of each lender and (y) the
payment by the Borrower of all amounts whatsoever payable to each lender, in
each case, under the Existing 364-Day Credit Agreement.

 

(i) Such other approvals, opinions and documents relating to this Agreement and
the transactions contemplated hereby as the Administrative Agent or any Lender
may, through the Administrative Agent, reasonably request.

 

(j) The Communications Agreement, duly executed and delivered by the Borrower.

 

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that on
the date of such Borrowing the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

 

(a) the representations and warranties contained in Section 4.01 (not including,
in the case of any Borrowing after the initial Borrowing, the Excluded
Representation) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date; and

 

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes a Default
or an Event of Default.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 34 -

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents, warrants and agrees as follows:

 

(a) The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) is duly qualified and in good standing as a foreign
corporation in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed and
where, in each case, failure so to qualify and be in good standing could have a
Material Adverse Effect and (iii) has all requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

(b) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene the Borrower’s charter,
by-laws or other organizational documents, (ii) contravene any contractual
restriction binding on the Borrower or (iii) violate any law, rule or regulation
(including, without limitation, the Securities Act of 1933 and the Exchange Act
and the regulations thereunder, and Regulations U and X issued by the Board of
Governors of the Federal Reserve System, each as amended from time to time), or
order, writ, judgment, injunction, decree, determination or award. The Borrower
is not in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any contractual
restriction binding upon it, except for such violation or breach which would not
have a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required (other than
those which have been obtained) for the due execution, delivery and performance
by the Borrower of this Agreement.

 

(d) This Agreement is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms.

 

(e) (i) The Borrower has heretofore furnished to each of the Lenders its
unaudited Consolidated balance sheet and statements of earnings, equity and cash
flows as at and for the three-month period ended March 31, 2003, and such
financial statements fairly present, in all material respects, the Consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries as at the date thereof and for such three-month period, all in
accordance with GAAP (subject, in the case of such financial statements as at
March 31, 2003, to normal year-end audit adjustments), (ii) the Borrower has
heretofore furnished to each of the Lenders its audited Consolidated balance
sheet

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 35 -

 

and statements of earnings, equity and cash flows as at and for the fiscal year
ended December 31, 2002, and such financial statements fairly present, in all
material respects, the Consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as at the date thereof and for
such fiscal year, all in accordance with GAAP; (iii) the Borrower has heretofore
furnished to each of the Lenders the quarterly Statutory Statement as of March
31, 2003, of MONY Life, as filed with the applicable Insurance Regulatory
Authority, and such Statement presents fairly, in all material respects, such
condition and affairs as of such date, in accordance with SAP; (iv) the Borrower
has heretofore furnished to each of the Lenders the annual Statutory Statement
of MONY Life for the fiscal year ended December 31, 2002, as filed with the
applicable Insurance Regulatory Authority, and such annual Statutory Statement
presents fairly, in all material respects, the financial condition of MONY Life
as at, and the results of operations for the fiscal year ended December 31,
2002, in accordance with SAP; and (v) since December 31, 2002, there has been no
material adverse change in the business, condition (financial or otherwise)
results of operations or prospects of the Borrower and its Subsidiaries, taken
as a whole.

 

(f) There is no pending or threatened action or proceeding affecting the
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator which (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect this Agreement or the transactions contemplated hereby.

 

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used for any purpose that violates the provisions of the regulations of
the Board of Governors of the Federal Reserve System and no proceeds of any
Advance will be used to purchase or carry Margin Stock. The Borrower is, and
after applying the proceeds of each Advance, will be in compliance with its
obligations under Section 5.01(e). If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U, the statements made in which shall be
such, in the opinion of each Lender, as to permit the transactions contemplated
hereby in accordance with Regulation U. No portion of any Advance under this
Agreement shall be used by the Borrower in violation of Regulation T, Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System or any
other Regulation of such Board, as in effect on the date or dates of such
Advance and such use of proceeds.

 

(h) The Borrower is not an “investment company”, or a Person “controlled by” an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

 

(i) All information that has been made available by the Borrower or any of its
representatives to the Administrative Agent or any Lender in connection with the

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 36 -

 

negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made. All
financial projections that have been prepared by the Borrower and made available
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement have been prepared in good faith based upon reasonable
assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that such projections
will be realized).

 

(j) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted or could reasonably be expected to result in a
liability to the Borrower or its ERISA Affiliates in excess of $10,000,000.

 

(k) Neither the Borrower nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiple Employer Plan that it has incurred any Withdrawal
Liability, and neither the Borrower nor any of its ERISA Affiliates, to the best
of the Borrower’s knowledge and belief, is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan, in each case other than any
Withdrawal Liability that would not have a Material Adverse Effect; and neither
the Borrower nor any of its Affiliates has been notified by the sponsor of a
Multiemployer Plan or any of its Affiliates that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
except where such reorganization or termination would not have a Material
Adverse Effect.

 

(l) The Borrower and each of its Subsidiaries is in compliance with all laws,
statutes, rules, regulations and orders binding on or applicable to the Borrower
(including, without limitation, all Environmental Laws), its Subsidiaries and
all of their respective properties, except to the extent failure to so comply
could not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.

 

(m) The Borrower is, and after giving effect to the making of each Advance and
the use of proceeds thereof will be, Solvent.

 

ARTICLE 5

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, unless the Majority Lenders shall otherwise consent in writing:

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 37 -

 

(a) Corporate Existence, Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, maintain its corporate existence; provided
that nothing in this sentence shall prohibit (i) any transaction expressly
permitted under Section 5.02(c) or (ii) the termination or failure to maintain
the corporate existence of any Subsidiary of the Borrower (other than MONY Life)
if, in the good faith judgment of the Borrower, such termination or failure
would not reasonably be expected to have a Material Adverse Effect. The Borrower
will comply, and will cause each of its Subsidiaries to comply, with all
applicable laws, statutes, rules, regulations and orders, including, without
limitation, ERISA and all applicable Environmental Laws, except for any
non-compliance which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

 

(b) Maintenance of Properties, Etc. The Borrower will maintain and preserve, and
will cause each of its Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(c) Reporting Requirements. The Borrower will furnish to the Lenders:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated financial statements with respect to such fiscal quarter of the
Borrower and its Subsidiaries, including all notes thereto, which statements
shall include a balance sheet and a statement of equity as of the end of such
quarter and a statement of earnings and a statement of cash flows for such
quarter, in each case setting forth in comparative form the corresponding
figures from the corresponding quarter in the previous fiscal year, all prepared
in conformity with GAAP and accompanied by a certificate of a senior financial
officer of the Borrower, which certificate shall state that such financial
statements present fairly, in all material respects, the Consolidated financial
position of the Borrower and its Subsidiaries as of the date thereof and the
Consolidated results of their operations and cash flows for the period covered
thereby in conformity with GAAP, consistently applied (subject to normal
year-end audit adjustments);

 

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, the annual Consolidated financial statements with
respect to such fiscal year of the Borrower and its Subsidiaries, including all
notes thereto, which statements shall include a balance sheet and a statement of
equity as of the end of such fiscal year and a statement of earnings and a
statement of cash flows for such fiscal year, all setting forth in comparative
form the corresponding figures from the previous fiscal year, all prepared in
conformity with GAAP and accompanied by an unqualified report and opinion of
independent certified public accountants with an accounting firm of national

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 38 -

 

standing and reputation, which shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
Consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of its operations and cash flows for the period
covered thereby in conformity with GAAP, consistently applied;

 

(iii) as soon as possible and in any event within five Business Days after the
Borrower obtains actual knowledge of the occurrence of any Event of Default or
Default continuing on the date of such statement, a statement of a Responsible
Officer setting forth details of such Event of Default or Default and the action
which the Borrower has taken and proposes to take with respect thereto;

 

(iv) within a reasonable time after filing thereof, copies of all registration
statements (without exhibits) and all annual, quarterly and monthly reports (if
any) filed by the Borrower with the Securities and Exchange Commission and
promptly upon the mailing thereof to the shareholders of the Borrower generally,
copies of all financial statements, reports and proxy statements so mailed;

 

(v) promptly after the Borrower or any ERISA Affiliate knows or should
reasonably know that any ERISA Event has occurred with respect to which the
liability or potential liability of the Borrower or any of its ERISA Affiliates
exceeds or could reasonably be expected to exceed $10,000,000, a statement of a
Responsible Officer describing such ERISA Event and the action, if any, which
the Borrower or such ERISA Affiliate proposes to take with respect thereto;

 

(vi) promptly after receipt thereof by the Borrower or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan where such action would
have a Material Adverse Effect;

 

(vii) promptly after filing with the applicable Insurance Regulatory Authority
and in any event within 60 days after the end of each of the first three
quarterly fiscal periods of each fiscal year of MONY Life and each Insurance
Subsidiary, the quarterly Statutory Statement of MONY Life and such Insurance
Subsidiary for such quarterly fiscal period;

 

(viii) promptly after filing with the applicable Insurance Regulatory Authority
and in any event within 100 days after the end of each fiscal year of MONY Life
and each Insurance Subsidiary, the annual Statutory Statement of MONY Life and
such Insurance Subsidiary (including, without limitation, management’s
discussion and analysis) for such year;

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 39 -

 

(ix) promptly after the Borrower or MONY Life receives the results of each
examination by the New York State Examiners of the financial condition and
operations of the Borrower and/or any of its Subsidiaries, a copy thereof;

 

(x) promptly upon the occurrence of any change in the Moody’s Rating or the
Standard & Poor’s Rating, notice thereof; and

 

(xi) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
the Borrower or any of its Subsidiaries as any Lender through the Administrative
Agent may from time to time reasonably request.

 

The Borrower will furnish to the Lenders (a) at the time it furnishes its
financial statements pursuant to paragraphs (i) and (ii) above, a certificate of
a Responsible Officer setting forth reasonably detailed calculations
demonstrating that the Borrower is in compliance with Section 5.02(e) and
Section 5.02(g) and (b) at the time MONY Life furnishes its Statutory Statements
pursuant to paragraphs (vii) and (viii) above, a certificate of a Responsible
Officer setting forth reasonably detailed calculations demonstrating that the
Borrower is in compliance with Section 5.02(f) as of the end of the applicable
quarterly fiscal period.

 

(d) Change in Nature of Business. The Borrower and each of its Subsidiaries will
remain primarily engaged in (i) the insurance business or (ii) businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

 

(e) Use of Proceeds. The Borrower will use the proceeds of the Advances
hereunder only for general corporate purposes (including to support the
commercial paper program of the Borrower) in the ordinary course of business (in
compliance in all material respects with all applicable legal and regulatory
requirements); provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any such proceeds.

 

(f) Payment of Taxes, Etc. The Borrower will pay and discharge, and cause each
of its Subsidiaries to pay and discharge, before the same shall become
delinquent, all taxes, assessments, claims and governmental charges or levies
imposed upon it or upon its property, except to the extent that any failure to
do so would not reasonably be expected to have a Material Adverse Effect;
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.

 

(g) Maintenance of Insurance. The Borrower will maintain, and cause each of its
Subsidiaries to maintain, appropriate and adequate insurance with responsible
and

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 40 -

 

reputable insurance companies or associations or with self-insurance programs to
the extent consistent with prudent practices of the Borrower and its
Subsidiaries or otherwise customary in their respective industries in such
amounts and covering such risks as is customary in the industries in which the
Borrower or such Subsidiary operates.

 

(h) Visitation Rights. The Borrower will, at any reasonable time during normal
business hours and upon reasonable prior notice and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof (in each case at their own expense (except as described below) and
subject to Section 8.12 hereof) to examine and make copies of and abstracts from
the records and books of account of, and visit the properties of, the Borrower
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and any of its Subsidiaries with any of their officers or
directors. In addition, at any time when an Event of Default has occurred and is
continuing, the Borrower will, and will cause its Subsidiaries to, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof to discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with their independent certified public accountants, and the
Borrower will be responsible for the reasonable costs and expenses of the
Administrative Agent and the Lenders and the agents and representatives thereof
incurred in connection with this clause (h).

 

(i) Keeping of Books. The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account as are necessary to prepare
Consolidated financial statements in accordance with GAAP, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with GAAP.

 

(j) Payment of Obligations. The Borrower will pay, and cause each of its
Subsidiaries to pay, when due all Debt and other material obligations thereof,
except where (a) the validity or amount of such payment is being contested in
good faith by adequate proceedings, (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the nonpayment thereof pending such contest would not reasonably be
expected to have a Material Adverse Effect (without prejudice, however, to any
rights of the Lenders or the Administrative Agent under Section 6.01(d)).

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, without the written consent of the Majority Lenders:

 

(a) Liens on Capital Stock. The Borrower will not, and will not permit any of
its Subsidiaries to, at any time create, assume or suffer to exist any Lien upon
or with respect to any of the capital stock of any of its Subsidiaries, except
for any such Liens in favor of the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 41 -

 

(b) Liens on other Property. Without limiting Section 5.02(a), the Borrower will
not, nor will it permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any of its property or assets, whether now owned
or hereafter acquired, except:

 

(1) Liens in existence on the date hereof and listed in Schedule II hereto;

 

(2) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if, unless the amount thereof is not material with respect to it or
its financial condition, adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Subsidiaries, as the case may be,
in accordance with GAAP;

 

(3) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent not
resulting in an Event of Default under Section 6.01(h) hereof;

 

(4) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

(5) deposits to secure the performance of bids, trade contracts (other than for
Debt), leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(6) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

(7) Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, any Insurance Subsidiary in the ordinary course of business;

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 42 -

 

(8) deposits with Insurance Regulatory Authorities;

 

(9) Liens on property or assets of any corporation that becomes a Subsidiary of
the Borrower after the date hereof; provided that such Liens are in existence at
the time such corporation becomes a Subsidiary of the Borrower and were not
created in anticipation thereof;

 

(10) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Debt representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such property; provided that (i) no such Lien shall extend to or cover any
property of the Borrower or such Subsidiary other than the property so acquired
and improvements thereon and (ii) the principal amount of Debt secured by any
such Lien shall at no time exceed 80% of the fair market value (as determined in
good faith by a senior financial officer of the Borrower) of such property at
the time it was acquired (by purchase, construction or otherwise);

 

(11) Liens on securities or financial instruments arising out of Repurchase
Agreements entered into in the ordinary course of business and on ordinary
business terms; and

 

(12) additional Liens upon real and/or personal property created after the date
hereof; provided that the aggregate Debt secured thereby and incurred on and
after the date hereof shall not exceed an aggregate amount equal to 5% of Net
Worth as of the last day of the then most recently completed fiscal quarter of
the Borrower.

 

(c) Mergers, Etc. The Borrower will not, and will not permit any of its
Subsidiaries to, merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower or such Subsidiary to, any Person, except
that:

 

(i) any of its Subsidiaries may merge or consolidate with or into (or convey,
transfer, lease or otherwise dispose of any or all the assets of such Subsidiary
to) the Borrower or any Wholly Owned Subsidiary of the Borrower;

 

(ii) without prejudice to Sections 5.02(c)(i) or 6.01(g), the Borrower or any
Subsidiary may merge or consolidate with or into any other Person so long as (x)
immediately after giving effect to such transaction, no Event of Default would
exist and (y) in the case of the Borrower (including, without limitation, any

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 43 -

 

merger with a Subsidiary), the Borrower is the surviving corporation and, in the
case of such Subsidiary, the surviving corporation is a Subsidiary of the
Borrower; and

 

(iii) the Borrower may convey, transfer, lease or otherwise dispose of a portion
of its property and assets to a Subsidiary or any other Person which is not an
Affiliate of the Borrower, and any Subsidiary of the Borrower may convey,
transfer, lease or otherwise dispose of all or a portion of its property and
assets to a Subsidiary or any other Person which is not an Affiliate of the
Borrower, if the board of directors of the Borrower or such Subsidiary
determines in good faith that the ownership or maintenance of such property and
assets is no longer necessary or desirable in the conduct of the business or the
continued operations of the Borrower and its Subsidiaries, taken as a whole;

 

provided, in each of the foregoing cases, that no Default shall have occurred
and be continuing at the time of such merger, consolidation, conveyance,
transfer, lease or disposition, or shall occur as a result thereof.

 

(d) Transactions with Affiliates. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any assets from, or otherwise engage
in any transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties and (b) transactions between or among the Borrower
and its Wholly-Owned Subsidiaries not involving any other Affiliate.

 

(e) Total Debt to Total Capitalization. The Borrower will not, at any time,
permit its Total Debt at such time to exceed 40% of Total Capitalization.

 

(f) Total Statutory Tangible Net Worth. The Borrower will not, at any time,
permit Total Statutory Tangible Net Worth at such time to be less than
$900,000,000.

 

(g) Maintenance of Cash Equivalents. The Borrower will at all times maintain
cash and Cash Equivalents in an aggregate amount equal, on any date, to the
greater of (i) $75,000,000 and (ii) the aggregate amount required to pay
interest reasonably estimated to accrue and be payable on the Borrower’s Debt of
the kinds referred to in clauses (a), (b), (c) and (e) of the definition of
“Debt” herein, and on Debt of said kinds referenced in clauses (f) and (g)
thereof, scheduled to fall due during the then succeeding one and a half fiscal
years of the Borrower.

 

(h) Guarantee of Borrower’s Debt. The Borrower will not, at any time, permit
MONY Holdings to guarantee, directly or indirectly, any Debt of the Borrower.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 44 -

 

ARTICLE 6

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any Facility Fee or Utilization Fee or any other amount payable
hereunder when due and such failure remains unremedied for three Business Days;
or

 

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or

 

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(c)(iii), 5.01(d), 5.01(e) or 5.02; or (ii)
the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed,
and such failure remains unremedied for 30 days after notice thereof shall have
been given to the Borrower by the Administrative Agent or the Administrative
Agent on behalf of any Lender; or

 

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
any Debt (other than Debt hereunder) which is outstanding in a principal amount
of at least $10,000,000, or its equivalent in other currencies (in this clause
(d) called “Material Debt”), in the aggregate when the same becomes due and
payable (whether at scheduled maturity, by required prepayment, acceleration,
demand or otherwise); or any other event shall occur or condition shall exist
under any agreement or instrument relating to any Material Debt and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of any Material Debt, or to require the
same to be prepaid or defeased (other than by a regularly required payment); or

 

(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower or any of its

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 45 -

 

Significant Subsidiaries, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any of its Significant Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e) (provided that, for purposes of this subsection (e),
“Significant Subsidiary” means, at any time, MONY Life and any other any
Subsidiary of the Borrower that (a) has aggregate assets constituting 10% or
more of the aggregate Consolidated assets of the Borrower and its Subsidiaries
at such time or (b) accounted for 5% or more of the aggregate Consolidated net
income or revenue of the Borrower and its Subsidiaries for the most recently
completed fiscal year of the Borrower); or

 

(f) In connection with the actual or alleged insolvency of MONY Life or any
Insurance Subsidiary, any Insurance Regulatory Authority shall appoint a
rehabilitator, receiver, custodian, trustee, conservator or liquidator or the
like (collectively, a “conservator”) for MONY Life or such Insurance Subsidiary,
or cause possession of all or any substantial portion of the property of MONY
Life or such Insurance Subsidiary to be taken by any conservator (or any
Insurance Regulatory Authority shall commence any action to effect any of the
foregoing); or

 

(g) A Change in Control shall occur; or

 

(h) Any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(i) Any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Borrower or any ERISA Affiliate related to such ERISA Event)
exceeds $10,000,000; or

 

(j) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrower and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum; or

 

(k) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and its

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 46 -

 

ERISA Affiliates to all Multiemployer Plans which are then in reorganization or
being terminated have been or will be increased over the amounts contributed to
such Multiemployer Plans for the respective plan years of such Multiemployer
Plans immediately preceding the plan year in which the reorganization or
termination occurs by an amount exceeding $10,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default with respect to the Borrower of the kind referred
to in clause (e) above or with respect to MONY Life of the kind referred to in
clause (f) above, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Lenders for any action taken or omitted to be taken by it or them under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct. Without

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 47 -

 

limitation of the generality of the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
the Lenders for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower or
any of its Subsidiaries; (iv) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable or telex) believed by it to
be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment and the
Advances made by it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Citibank in its individual capacity.
Citibank and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, any of its Subsidiaries and any Person who may do business with or
own securities of the Borrower or any such Subsidiary, all as if Citibank were
not the Administrative Agent and without any duty to account therefor to the
Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 48 -

 

gross negligence or willful misconduct. Without limiting the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.

 

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having total assets of at least $1,000,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 7 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

SECTION 7.07. Arranger and Book Manager, Co-Syndication Agents and Documentation
Agent. The Arranger and Book Manager, the Co-Syndication Agents and the
Documentation Agent named on the cover page of this Agreement, in their
capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto.

 

ARTICLE 8

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 49 -

 

the conditions specified in Section 3.01 or 3.02, (b) increase the Commitments
of such Lenders or subject such Lenders to any additional obligations, (c)
reduce the principal of, or interest on, the Advances or any fees (other than
the Administrative Agent’s fee referred to in Section 2.03(c)) or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees (other than the Administrative Agent’s
fee referred to in Section 2.03(b)) or other amounts payable hereunder, (e)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Advances, or the number of Lenders, which shall be required for
the Lenders or any of them to take any action hereunder, (f) amend or modify
Section 6.01(g) or the definition of “Change in Control” set forth in Section
1.01 in any manner or (g) amend this Section 8.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement. This Agreement and the agreement referred to in Section 2.03(c)
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier) and mailed, telecopied or
delivered by hand:

 

  (a) if to the Borrower:

 

The MONY Group Inc.

1740 Broadway

New York, NY 10019

 

Attention: Mr. David Weigel, Vice President-Treasurer

 

Telephone No.: 212-708-2170

Telecopier No.: 212-708-2152

 

  (b) if to the Administrative Agent:

 

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, Delaware 19720

 

Attention: Mr. Pat Dimery

 

Telephone No.: 302-894-6022

Telecopier No.: 302-894-6120

 

Email Address: oploanswebadmin@citigroup.com

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 50 -

 

(c) if to any Lender, at the Domestic Lending Office specified in the
Administrative Questionnaire of such Lender;

 

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made (i)
in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent; provided that the Borrower agrees to deliver notices and
other information that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement in accordance with the Communications Agreement;
provided further that each Lender acknowledges and accepts the terms of the
Communications Agreement and agrees that Communications (as defined in the
Communications Agreement) may be made available to such Lender as provided in
the Communications Agreement, agrees to provide to the Administrative Agent,
promptly after the date of this Agreement, an e-mail address for receipt of each
notice to such Lender that Communications have been posted on the Platform
referred to in the Communications Agreement, and agrees that such notice to such
Lender of such posting shall constitute effective delivery of such
Communications to such Lender hereunder.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 8.04. Costs, Expenses and Indemnification.

 

(a) The Borrower agrees to pay and reimburse on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses, if any
(including, without limitation, reasonable counsel fees and expenses of the
Administrative Agent and each of the Lenders), incurred by the Administrative
Agent or any Lender in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 8.04(a).

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 51 -

 

(b) The Borrower hereby agrees to indemnify the Administrative Agent, Citigroup
Global Markets Inc., each Lender and each of their respective Affiliates and
their respective officers, directors, employees, agents, advisors and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s gross negligence or
willful misconduct. The Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to this Agreement or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Advances.

 

The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, except to the extent such liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.

 

(c) If (i) any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance is made other than on the last day of an Interest Period
for such Advance as a result of any optional or mandatory prepayment,
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, the Borrower shall pay to the Administrative Agent for the account
of such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, Continuation or Conversion and the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
A certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 8.05. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 52 -

 

and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent and each Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.

 

SECTION 8.06. Assignments and Participations.

 

(a) Each Lender may, with notice to and the consent of the Administrative Agent
and the Borrower (such consents not to be unreasonably withheld, provided that
it shall not be deemed to be unreasonable for the Borrower to withhold such
consent if such assignment would at the time of such assignment impose upon the
Borrower an obligation to make any payment under Section 2.14), assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, that no such consent shall
be required in the case of an assignment by any Lender to another Lender; and
provided further, that:

 

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations of the assigning Lender under this Agreement,

 

(ii) except in the case of an assignment by a Lender to one of its Affiliates or
to another Lender, the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event
(unless the Borrower and the Administrative Agent otherwise agree) be less than
the lesser of (x) such Lender’s Commitment hereunder and (y) $10,000,000 or an
integral multiple of $1,000,000 in excess thereof,

 

(iii) each such assignment shall be to an Eligible Assignee,

 

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and

 

(v) the parties to each such assignment (other than the Borrower) shall deliver
to the Administrative Agent a processing and recordation fee of $3,500.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 53 -

 

covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
(and the Borrower and the Administrative Agent shall have consented to the
relevant assignment) and is in substantially the form of Exhibit B hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of each of
the Lenders and, with respect to Lenders, the Commitment of, and principal
amount of the Advances owing to, each such Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for the purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 54 -

 

(e) Each Lender may sell participations to one or more Persons (excluding any
Persons primarily engaged in the insurance or mutual fund business) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) in any proceeding under the Federal
Bankruptcy Code in respect of the Borrower, such Lender shall remain and be, to
the fullest extent permitted by law, the sole representative with respect to the
rights and obligations held in the name of such Lender (whether such rights or
obligations are for such Lender’s own account or for the account of any
participant) and (v) no participant under any such participation agreement shall
have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by the Borrower therefrom, except to
the extent that any such amendment, waiver or consent would (x) reduce the
principal of, or interest on, the Notes, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Advances, in each case to the extent the same
are subject to such participation.

 

(f) Any Lender may, in connection with any permitted assignment or participation
or proposed assignment or participation pursuant to this Section 8.06 and
subject to the provisions of Section 8.12, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower or any of its Subsidiaries or Affiliates furnished to such Lender by or
on behalf of the Borrower.

 

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Agent or the Borrower, create a
security interest in all or any portion of its rights under this Agreement
(including, without limitation, the Advances owing to it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”)
under the Granting Lender’s control, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Advance, (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 55 -

 

remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this paragraph (h), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Advances to the Granting Lender or to any Eligible Assignee (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Advances
and (ii) disclose on a confidential basis any non-public information relating to
its Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This paragraph
(h) may not be amended without the written consent of the SPC.

 

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Agent or the Borrower, assign to an
Affiliate of such Lender (excluding any Affiliate of such Lender primarily
engaged in the insurance or mutual fund business) all or any portion of its
rights (but not its obligations) under this Agreement.

 

SECTION 8.07. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
The Borrower hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.

 

SECTION 8.08. Severability. In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, as the case may be, and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 8.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart hereof may be executed and delivered via telecopier, and each such
counterpart so executed and delivered shall have the same force and effect as an
originally executed and delivered counterpart hereof.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 56 -

 

SECTION 8.10. Survival. The obligations of the Borrower under Sections 2.02(c),
2.07, 2.11, 2.14 and 8.04, and the obligations of the Lenders under Section
7.05, shall survive the repayment of the Advances and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made by any Notice of Borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made.

 

SECTION 8.11. Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 8.12. Confidentiality. Each Lender agrees that it will not, without the
prior written consent of the Borrower (which shall not be unreasonably withheld
or delayed), disclose (other than to its Affiliates (excluding any such
Affiliates primarily engaged in the insurance or mutual fund business) and to
its and its Affiliates’ directors, employees, auditors and counsel, in each
case, as necessary for such Lender’s administration and enforcement of this
Agreement) any Confidential Information with respect to the Borrower furnished
to it under this Agreement, except (i) as may be required to comply with any
applicable law or regulation or pursuant to legal process or otherwise as
required in connection with litigation (and each Lender agrees that it will, to
the extent reasonably practicable and if permitted by applicable law and
regulation, give the Borrower prior notice of such disclosure reasonably
sufficient to permit the Borrower to contest such disclosure), (ii) in
accordance with any ruling or regulatory practice of any bank regulatory agency,
(iii) to a proposed assignee or participant permitted under Section 8.06
(provided that such proposed assignee or participant agrees to be bound by the
provisions of this Section 8.12) and (iv) in connection with any Lender’s
enforcement of its rights hereunder after an Event of Default has occurred and
is continuing. Notwithstanding any other provision herein, each party hereto
(and each party’s employees, representatives or other agents) may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of this Agreement and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 57 -

 

SECTION 8.13. Existing 364-Day Credit Agreement. On the Effective Date, the
commitment of each lender under the Existing 364-Day Credit Agreement that is
also a party hereto shall automatically terminate.

 

364-Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Borrower THE MONY GROUP INC. By  

/s/ David V. Weigel

 

--------------------------------------------------------------------------------

   

Name: David V. Weigel

Title: Vice President—Treasurer

Administrative Agent

CITIBANK, N.A.,

as Administrative Agent

By  

/s/ Robert A. Danziger

 

--------------------------------------------------------------------------------

   

Name: Robert A. Danziger

Title: Vice President

Lenders CITIBANK, N.A. By  

/s/ Robert A. Danziger

 

--------------------------------------------------------------------------------

   

Name: Robert A. Danziger

Title: Vice President

CREDIT SUISSE FIRST BOSTON, Acting Through Its Cayman Islands Branch By  

/s/ Jay Chall

 

--------------------------------------------------------------------------------

   

Name: Jay Chall

Title: Director

By  

/s/ Barbara Wong

 

--------------------------------------------------------------------------------

   

Name: Barbara Wong

Title: Director

FLEET NATIONAL BANK By  

/s/ Scott F. Davis

 

--------------------------------------------------------------------------------

   

Name: Scott F. Davis

Title: Senior Associate

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

- 2 -

 

STATE STREET BANK AND TRUST COMPANY By  

/s/ Lise Anne Boutiete

 

--------------------------------------------------------------------------------

   

Name: Lise Anne Boutiete

Title: Vice President

JPMORGAN CHASE BANK By  

/s/ Heather A. Lindstrom

 

--------------------------------------------------------------------------------

   

Name: Heather A. Lindstrom

Title: Vice President

BANK OF AMERICA, N.A. By  

/s/ Leslie Nannen

 

--------------------------------------------------------------------------------

   

Name: Leslie Nannen

Title: Vice President

U.S. BANK NATIONAL ASSOCIATION By  

/s/ John Franceschi

 

--------------------------------------------------------------------------------

   

Name: John Franceschi

Title: Vice President

BANK ONE, NA

By  

/s/ Gerard P. Fogerty

 

--------------------------------------------------------------------------------

   

Name: Gerard P. Fogerty

Title: Director

 